        Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



NATIONAL ATM COUNCIL, INC., et al.,

              Plaintiff,                        Civil Action No. 1:11-Cv-01803-RJL
                                                Assign Date: 8/4/2015
v.                                              Description: Antitrust – Class Action

VISA INC., et al.,

               Defendants.


ANDREW MACKMIN, et al.,

              Plaintiffs,                       Civil Action No. 1:11-Cv-1831-RJL
v.                                              Assign Date: 8/4/2015
                                                Description: Antitrust – Class Action
VISA INC., et al.,

              Defendants.


PETER BURKE,

              Plaintiff,                        Civil Action No. 1:11-Cv-1882-RJL
                                                Assign Date: 8/4/2015
v.                                              Description: Antitrust – Class Action

VISA INC., et al.,

               Defendants.



                                JOINT STATUS REPORT
         Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 2 of 11



       On March 20, 2020, pursuant to a stipulation between the parties, the Court temporarily

adjourned all remaining class certification deadlines and ordered the parties to provide the Court

with “a status report within thirty (30) days of this Order regarding their views on when and how

to reinstate a revised class certification schedule, or, alternatively, whether to continue to review

the news and provide the Court with another status report at a later date.” The parties have met and

conferred in accordance with that Order and provide the following status report.

I.     PLAINTIFFS’ POSITION

       Plaintiffs have conferred amongst themselves and differ in their views on the best next

steps at this time. Their respective positions are set forth below.

       A.       ATM Operators and Burke Plaintiffs’ Position

       The ATM Operator and Burke plaintiff groups both favor a continuation of the current

adjournment of all case deadlines for an additional 30 days, during which period the parties will

monitor the status of COVID-19 mitigation efforts to determine whether and when the deposition

testimony of defendants’ expert witnesses may be scheduled to be taken by conventional means.

The ATM Operator and Burke plaintiff groups propose that all parties report back to the Court in

a Joint Status Report to be filed prior to the close of the 30-day adjournment, to-wit on or before

May 19, 2020.

       These two plaintiff groups believe that complex class certification expert depositions must

be taken in person and not remotely. A deposition involving complex economic testimony of

experts over multiple days cannot reasonably be compared to a videoconference of a court oral

argument or a routine deposition of a fact witness. Moreover, to require plaintiffs to take the

depositions of defendants’ only experts remotely would prejudice the plaintiffs’ cases unfairly

because defendants had the full opportunity to depose plaintiffs’ experts in person. Remote online

video depositions are unwieldy and costly. In this case we expect that 10 or more attorneys will
                                                  1
            Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 3 of 11



want to attend, in addition to the witnesses. Our cases are coordinated, not consolidated, and the

ATM Operator and Burke plaintiffs accordingly contend they have the right to take in-person

depositions within the timeframe and in manner that we agree to.

          Neither of the two Southern District of New York cases the Mackmin plaintiffs present to

support their excessive proposal involve expert depositions, and Keurig Green Mt. Singleserve

involves four consolidated cases at the outset of fact discovery. See Keurig, 383 F. Supp. 3d 187,

216 (S.D.N.Y. 2019). Further, there is evidence that the “modern technology” the Mackmin

plaintiffs tout is unreliable. In Maldonado v. Apple Inc., No. 16-cv-04067 (N.D. Cal. Mar. 13,

2020), ECF No. 197-1 (Exhibit A), the parties were forced to abandon conducting “expert

depositions by remote conferencing services using reliable and well-regarded court-reporting

services with video deposition capabilities where possible” because they encountered “technical

difficulties notwithstanding the parties’ counsel, court reporting, and IT staffs’ best efforts, thus

requiring depositions to pause.”

          Furthermore, it is reasonable to expect that evolving guidance and instructions from

federal, state, and local governments in response to on-going mitigation efforts will ease current

restrictions that could enable in-person depositions. For example, the Governors of New Jersey,

New York, Connecticut, Delaware, Rhode Island, California, Washington, and Oregon recently

formed regional groups to work together on safely reopening their economies. Relatedly the

Washington Examiner, in an article published April 16, 2020, reported that Dr. Anthony Fauci,

the Director of the National Institute of Allergy and Infectious Diseases, believes that the United

States could start slowly to reopen the economy in May as coronavirus cases start leveling off in

hotspots throughout the country.

          The stay-at-home order in Washington D.C. is extended to May 15, only thirty days away.




06836-00001/12094478.1                           2
            Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 4 of 11



We submit that it is in the best interests of the case and the parties to wait and see for just a short

period of additional time, so that we can maximize the opportunity to agree on a schedule for in-

person depositions with a reasonable time, if at all possible. A proposed order is attached as

Exhibit B.

          The Mackmin plaintiffs do not allege, nor will they suffer, prejudice if the pause currently

in place is extended 30-days to allow for reassessment of COVID-19 conditions.

          B.        Mackmin Plaintiffs’ Position

          As of the date of this status report, each of the states in which counsel reside has put in

place social distancing, “stay at home,” or other similar orders to help combat the spread of the

COVID-19 virus. Some government officials estimate that such orders shall remain in place for at

least another month, perhaps longer, and several—including Dr. Fauci, whom the other plaintiff

groups cite above—have further stated that any movements to reopen the economy will need to

occur in phases so as not to foment a resurgence of the virus. In addition to such official

restrictions, health officials have advised that, even when social distancing and stay at home

requirements are lifted, individuals with higher risk factors associated with the COVID-19 virus

should consider avoiding travel via airplane and train unless necessary.

          Fortunately, modern technology allows litigants to connect during these uniquely trying

times. The Supreme Court, for example, recently announced it will take argument on certain key

cases by teleconference; several state governors and legislatures have issued directives to their

respective courts to move litigation forward in reasonable ways via electronic means; and several

federal and state courts have begun implementing remote procedures for hearings, status

conferences, and—as relevant here—depositions. See, e.g., Sinceno v. Riverside Church in City of

N.Y., No. 18-cv-2156 (S.D.N.Y. Mar. 18, 2020), ECF No. 50, at 1 (holding that, due to COVID-




06836-00001/12094478.1                             3
            Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 5 of 11



19 virus, “all depositions in this action may be taken via telephone, videoconference, or other

remote means, and may be recorded by any reliable audio or audiovisual means”). Although the

Burke and ATM Operator Plaintiffs argue above that such orders are irrelevant here, the Mackmin

Plaintiffs respectfully submit that the clear weight of authority, which grows by the day, is that

courts at every level are allowing litigation to move forward by utilizing the admittedly

imperfect—but safe—solution that remote electronic proceedings represent.

          Before the COVID-19 pandemic hit, the parties were near the final stages of the class

certification briefing process. Defendants filed their opposition brief and two expert reports in

February, and plaintiffs had scheduled deposition dates for each of those two expert witnesses, so

they could then file their reply briefs on April 20. Since the Court’s March 20 Order, it has become

increasingly apparent that social distancing and travel limitations will persist for some time, with

all doing their part to prevent the further spread of this virus. However, it is also clear that litigants

can proceed in a safe and conscientious manner on many tasks, such as depositions, that can be

conducted remotely. If that is done here, this longstanding case can move forward efficiently

toward resolution, for the benefit of all parties. Indeed, in meet and confers regarding this joint

status report, Defendants stated they do not object to proceeding now with remote depositions.

          Given all of the above, the Mackmin Plaintiffs respectfully believe it is appropriate to

reinstate the class certification schedule now by ordering the parties to proceed with remote

depositions of Defendants’ proffered class certification experts, followed by reply briefs at an

appropriate time after the conclusion of those depositions; e.g., approximately 30 days later. The

Mackmin Plaintiffs recognize that their preference to proceed is at odds with the Burke and ATM

Operator Plaintiffs, who, as they note above, prefer to conduct in-person depositions and therefore

propose waiting an additional 30 days to submit a further status report regarding if and when in-




06836-00001/12094478.1                              4
            Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 6 of 11



person depositions might be possible.

          Based on current information about the pandemic’s continuing spread, the multiple

extensions to stay at home orders that have already occurred (including in Washington, D.C.),

statements that any reopening of the economy will only occur in slow phases, and the general need

to move this near-decade-old case forward, the Mackmin Plaintiffs respectfully cannot agree to the

open-ended extension the other Plaintiff groups propose. Moreover, based on past experience, the

Mackmin Plaintiffs do not believe expert depositions are so obviously unique that they should be

held off indefinitely unless they can be taken in person, as the other plaintiff groups suggest.

          Nevertheless, the Mackmin Plaintiffs understand the desire to opt for in-person depositions,

if they can be conducted without unduly delaying this case. They therefore propose a middle

ground: that the Court order Defendants to provide deposition dates for their proposed class

certification expert witnesses during the weeks of May 25 and June 1 (one expert each week). If

the parties determine that they will be unable to conduct the depositions in person, then the

depositions would proceed remotely on the agreed dates. Plaintiffs’ class certification replies

would then be due by July 1. A proposed order to that effect is attached as Exhibit C.

II.       DEFENDANTS’ POSITION

          Defendants do not oppose the ATM Operator and Burke plaintiffs’ request to monitor

events for another thirty days and report back to the Court at that time with the benefit of any

additional insight time might provide, and understand that, all else equal, in-person depositions

would be preferable. Defendants also do not oppose the Mackmin plaintiffs’ request to set a

deadline for the completion of depositions and briefing on the class certification motion. Either

proposal is acceptable to defendants, provided that the cases proceed as efficiently as possible

and without imposing unnecessary burdens or redundancy. As long as defendants’ experts are




06836-00001/12094478.1                             5
            Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 7 of 11



deposed in a single session for all three cases (as the parties previously agreed) and the same

deadlines for expert depositions and reply briefs continue to apply to all three cases (as the Court

previously ordered), defendants are prepared to proceed under either plaintiff groups’ proposal.




06836-00001/12094478.1                           6
            Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 8 of 11



Dated: April 20, 2020                  By:     /s/ Steve W. Berman
                                          Steve W. Berman (pro hac vice)
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                       1301 2nd Ave., Suite 2000
                                       Seattle, WA 98101
                                       Telephone: (206) 623-7292
                                       steve@hbsslaw.com

                                       Ben M. Harrington (pro hac vice)
                                       Benjamin J. Siegel (pro hac vice)
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                       715 Hearst Avenue, Suite 202
                                       Berkeley, CA 94710
                                       Telephone: (510) 725-3034
                                       benh@hbsslaw.com
                                       bens@hbsslaw.com

                                       Stephen R. Neuwirth (pro hac vice)
                                       QUINN EMANUEL URQUHART
                                       & SULLIVAN, LLP
                                       51 Madison Ave., 22nd Floor
                                       New York, NY 10010
                                       Telephone: (212) 849-7000
                                       stephenneuwirth@quinnemanuel.com

                                       Adam B. Wolfson (pro hac vice)
                                       Viola Trebicka (pro hac vice)
                                       QUINN EMANUEL URQUHART
                                       & SULLIVAN, LLP
                                       865 S. Figueroa Street, 10th Floor
                                       Los Angeles, CA 90017
                                       Telephone: (213) 443-3000
                                       adamwolfson@quinnemanuel.com
                                       violatrebicka@quinnemanuel.com

                                       Steve A. Skalet
                                       (D.C. Bar No. 359804)
                                       MEHRI & SKALET, PLLC
                                       1250 Connecticut Avenue, NW, Suite 300
                                       Washington, DC 20036
                                       Telephone: (202) 822-5100
                                       Cbriskin@findjustice.com

                                       Interim Co-Lead Counsel for Direct Purchaser
                                       Consumer Plaintiffs




06836-00001/12094478.1                     7
            Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 9 of 11



Dated: April 20, 2020                  By:    /s/ Douglas G. Thompson
                                        Douglas G. Thompson (D.C. Bar # 172387)
                                       dthompson@finkelsteinthompson.com
                                       FINKELSTEIN THOMPSON LLP
                                       3201 New Mexico Avenue NW, Suite 395
                                       Washington, D.C. 20016
                                       Telephone: 202-337-8000
                                       Facsimile: 202-337-8090

                                       Christopher Lovell
                                       clovell@lshllp.com
                                       Gary S. Jacobson
                                       gsjacobson@lshllp.com
                                       Merrick Scott Rayle
                                       mrayle@lshllp.com
                                       LOVELL STEWART HALEBIAN
                                       JACOBSON LLP
                                       61 Broadway, Suite 501
                                       New York, NY 10006
                                       Telephone: (212) 608-1900
                                       Facsimile: (212) 719-4677

                                       Interim Class Counsel for the Independent
                                       ATM Consumers




06836-00001/12094478.1                     8
           Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 10 of 11



Dated: April 20, 2020                  By:     /s/ Jonathan L. Rubin
                                       Jonathan L. Rubin (D.C. Bar No. 353391)
                                       MOGINRUBIN LLP
                                       1615 M Street, NW, Third Floor
                                       Washington, D.C. 20036
                                       Tel: (202) 630-0616
                                       Fax: (877) 247-8586
                                       jrubin@moginrubin.com

                                       Daniel J. Mogin (pro hac vice)
                                       Jennifer M. Oliver (pro hac vice)
                                       MOGINRUBIN LLP
                                       600 W. Broadway, Suite 3300
                                       San Diego, CA 92101
                                       Tel: (619) 687-6611
                                       Fax: (619) 687-6610
                                       dmogin@moginrubin.com
                                       joliver@moginrubin.com

                                       Counsel for Plaintiffs the National ATM
                                       Council, Inc.; ATMs of the South, Inc.;
                                       Business Resource Group, Inc.;
                                       Just ATMs USA, Inc.; Wash Water Solutions,
                                       Inc.; ATM Bankcard Services, Inc.; Selman
                                       Telecommunications Investment Group, LLC; Scot
                                       Gardner d/b/a SJI; Turnkey ATM Solutions, LLC;
                                       and Trinity Holdings Ltd, Inc.




06836-00001/12094478.1                    9
           Case 1:11-cv-01831-RJL Document 210 Filed 04/20/20 Page 11 of 11




Dated: April 20, 2020                  By:     /s/ Mark R. Merley
                                       Mark R. Merley (D.C. Bar No. 375866)
                                       Matthew A. Eisenstein (D.C. Bar No. 476577)
                                       Rosemary Szanyi (D.C. Bar No. 997859)
                                       ARNOLD & PORTER
                                       KAYE SCHOLER LLP
                                       601 Massachusetts Avenue, NW
                                       Washington, DC 20001-3743
                                       Tel.: (202) 942-5000
                                       Fax: (202) 942-5999
                                       mark.merley@arnoldporter.com
                                       matt.eisenstein@arnoldporter.com
                                       rosemary.szanyi@arnoldporter.com

                                       Counsel for Defendants Visa Inc., Visa U.S.A.
                                       Inc., Visa International Service Association,
                                       and Plus System, Inc.

Dated: April 20, 2020                  By:     /s/ Kenneth A. Gallo
                                       Kenneth A. Gallo (D.C. Bar No. 371253)
                                       Justin Anderson (D.C. Bar No. 1030572)
                                       Donna Ioffredo (D.C. Bar No. 974427)
                                       PAUL, WEISS, RIFKIND, WHARTON &
                                       GARRISON LLP
                                       2001 K Street, N.W.
                                       Washington, D.C. 20006
                                       Tel: (202) 223-7300
                                       Fax: (202) 223-7420
                                       kgallo@paulweiss.com

                                       Gary R. Carney (pro hac vice)
                                       PAUL, WEISS, RIFKIND, WHARTON &
                                       GARRISON LLP
                                       1285 Avenue of the Americas
                                       New York, NY 10019-6064
                                       Tel.: (212) 373-3000
                                       Fax: (212) 757-3990
                                       gcarney@paulweiss.com

                                       Counsel for Defendants Mastercard
                                       Incorporated and Mastercard International
                                       Incorporated




06836-00001/12094478.1                    10
